                           IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF DELAWARE

DR. LAKSHMI ARUNACHALAM,

                       Plaintiff,

               V.                                     Civil Action No. 13-1812-RGA

WELLS FARGO BANK N.A. ,

                       Defendant.

                                    ORDER TO SHOW CAUSE

       Whereas, Plaintiff Pi-Net International, Inc. , filed suit alleging infringement of U.S.

patent Nos. 9,587,500 and 8,108,492, in 2013;

       Whereas, on March 18, 2015, I granted substitution of Dr. Arunachalam for Pi-Net

International (D.I. 40);

       Whereas, Plaintiff Dr. Arunachalam sought to file an amended complaint asserting

infringement of U.S. Patent No. 7,340,506 on March 21 , 2016 (D.I. 48);

       Whereas, the ' 500 and ' 492 patents were invalidated in Pi-Net v. J.P. Morgan, No. 12-

282-SLR, which judgment has since become final ;

       Whereas, the ' 506 patent was invalidated in PTAB litigation, Case CBM2016-00081 ,

which judgment has since become final;

       NOW THEREFORE, since no valid patent is asserted, or is sought to be asserted;

       IT IS HEREBY ORDERED that Plaintiff shall show cause by November 20, 2019, why

this case should not be dismissed with prejudice.

       IT IS SO ORDERED this        {Q   day ofNovember 2019.




                                             Page 1 of 1
